                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. James Pearl                                                           Docket No. 7:21-CR-21-D-1

                                     Petition for Action on Probation

COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of James Pearl, who, upon an earlier plea of guilty
to Conspiracy to Defraud the United States of America, in violation of 18 U.S.C. § 371, was sentenced by
the Honorable Dan Aaron Polster, United States District Judge of the Northern District of Ohio on
December 15, 2020, to 36 months probation under the conditions adopted by the court.

On February 9, 2021 the Eastern District of North Carolina accepted transfer of jurisdiction and was
assigned to the Honorable James C. Dever III.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Pearl was ordered to complete 6 months of location monitoring commencing 30 days from sentencing. He
was'placed on location monitoring on January 14, 2021. Due to the language of the special condition for
loca,tion monitoring from the Northern District of Ohio, we are requesting that the Court modify the
defendant's location monitoring condition to specifically include a curfew.

PRAYING THAT THE COURT WILL ORDER that probation be modifiedas follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       6 months from the date of commencement. The defendant is restricted to residence during the curfew
       hours. The defendant shall submit to the following Location Monitoring: Radio Frequency
       monitoring and abide by all program requirements, instructions and procedures provided by the
       supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
   .>
                                                      is true and correct.


Isl David W. Leake                                    Isl Cierra M. Wallace
David W. Leake                                         Cierra M. Wallace
Supervising U.S. Probation Officer                   . U.S. Probation Officer
                                                       414 Chestnut Street, Suite 102
                                                       Wilmington, NC 28401-4290
                                                       Phone: 910-679-2034
                                                       Executed On: February 10, 2021




               Case 7:21-cr-00021-D Document 2 Filed 02/11/21 Page 1 of 2
Janies Pearl
Docket No. 5:17-CR-240-lP
Petition For Action
Page2

                                  ORDER OF THE COURT

Considered and ordered this _~l(___ day of   [; bt:utl.M.J   , 2021, and ordered filed and made
a part of the records in the above case.                 }


T'1to;;:e::J:'m~ C. Dever III
Uni!ed District Judge




              Case 7:21-cr-00021-D Document 2 Filed 02/11/21 Page 2 of 2
